Citation Nr: 0634316	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee.

2.  Entitlement to a disability evaluation in excess of 10 
percent, prior to November 14, 2005, and in excess of 20 
percent effective November 14, 2005, for hemorrhoids.  

3.  Entitlement to a disability evaluation in excess of zero 
percent for costochondritis.  

4.  Entitlement to service connection for a psychiatric 
disability as secondary to the service-connected right knee 
disability and costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.  He also served from November 1989 to June 
1992, but his discharge for this time period was determined 
by an unappealed December 1993 administrative decision to 
have been issued under dishonorable conditions, barring most 
VA benefits based on that period, but allowing VA health care 
for any disabilities service-connected on the basis of that 
period.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1996 and July 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

In a March 2003 decision, the Board denied service connection 
for a right shoulder disability and dermatitis.  The Board 
also denied increased evaluations for patellofemoral syndrome 
and patellar tendonitis of the right knee, hemorrhoids, and 
costochondritis.  The veteran appealed the denials of 
increased evaluations to the United States Court of Appeals 
for Veterans' Claims (Court).  

In January 2004, the Board remanded the claims for service 
connection for a cervical spine disability and service 
connection for a psychiatric disability as secondary to the 
service-connected right knee disability and costochondritis.  
The subsequent development led the RO to grant service 
connection for a cervical strain in a July 2006 decision.  
The September 2006 notice letter included information on 
ratings and effective dates complying with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no evidence 
that the veteran has disagreed with any down-stream aspect of 
this grant.  As to the psychiatric disability, the RO 
reviewed the evidence and continued the denial of that claim, 
as discussed in the July 2006 supplemental statement of the 
case.  

In a January 2005 Order, the Court vacated parts of the March 
2003 Board decision and remanded the increased evaluations 
issues back to the Board for further action consistent with a 
January 2005 Joint Motion for Partial Remand.  In the Joint 
Motion, it was noted that the veteran did not intend to 
pursue claims of service connection for a right shoulder 
disability and dermatitis, and the denials of those claims by 
the Board should be affirmed.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).  

The evaluation of hemorrhoids is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected patellofemoral syndrome and 
patellar tendonitis of the right knee is manifested by no 
more than slight disability.  There is no limitation of 
motion.  

2.  The service-connected costochondritis is manifested by 
complaints of chest pain, without removal or resection of any 
ribs, without dislocation, nonunion or malunion of the 
clavicle, and without more than slight muscle disability.  

3.  The veteran's psychiatric disability is schizophrenia, 
which competent medical evidence establishes is not due to 
physical disability, including his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a disability evaluation in excess of 
zero percent for costochondritis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 
(2006).

3.  The veteran's psychiatric disability is not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004 for the service 
connection claims and June 2005 for the rating claims, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for an increased rating and for 
secondary service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in July 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the appeals decided herein are denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudicial to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  VA clinical and 
vocational rehabilitation records have been obtained.  The 
Social Security Administration (SSA) medical records have 
been obtained.  The veteran has been medically evaluated in 
conjunction with his claims, and all required medical 
opinions have been sought.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  



Patellofemoral Syndrome and Patellar Tendonitis of the Right 
Knee

The service connected knee disability is rated at 10 percent 
under diagnostic code 5257.  That rating code provides that 
other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2006).  The VA General Counsel has determined that a knee 
disability can be rated under Code 5257 for instability and 
can also be rated for limitation of motion, if the evidence 
shows that both types of impairment are present.  VAOPGCPREC 
23-97 (July 1, 1997).  

In looking at limitation of motion, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss due to pain was a consideration, as well as 
weakness, which was an important consideration in limitation 
of motion.  38 C.F.R. § 4.40 (2006).  As regards the joints, 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations: (a) Less movement 
than normal; (b) More movement than normal; (c) Weakened 
movement; (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse; 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (2006).  

There is no evidence of ankylosis (or bony fixation) of the 
knee ratable under Code 5256.  The SSA records include a 
private X-ray study, in January 1997, which showed no 
abnormality in the right knee.  There is no competent 
evidence of cartilage damage ratable under Code 5258 or 5259.  
There is no evidence of impairment of the tibia and fibula 
with nonunion or malunion ratable under Code 5262.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2006).

The Board has considered the history of the service-connected 
right knee disability.  38 C.F.R. § 4.1 (2006).  Service 
connection for patellofemoral syndrome and patellar 
tendonitis of the right knee was granted in October 1993 and 
a zero percent evaluation was assigned from October 25, 1993.  
In a February 1998 rating decision, the RO granted a 10 
percent evaluation, from April 16, 1996.  

The Board has carefully reviewed the evidence.  Many VA and 
private clinical notes refer to knee pain.  This is 
appropriately compensated by the current 10 percent rating.  
Cf. 38 C.F.R. § 4.59 (2006).  The records which refer to 
pain, without addressing the rating criteria, will not be 
discussed in detail.  The VA vocational rehabilitation 
records do not provide information to rate the veteran's 
knee.  

The medical evidence of record shows that upon VA examination 
in July 1996, the veteran complained of having pain in his 
right knee since service, with chronic daily pain and a 
moderate degree of swelling.  There was no history of 
buckling.  He reported frequent episodes of locking.  The 
examiner found tenderness over the patella with a moderate 
degree of pain elicited with movement of the patella.  This 
symptom would be within the criteria for a 10 percent rating.  
Examination showed that there were no additional compensable 
limitations of knee motion, with flexion to 120 degrees and 
extension to zero degrees.  Stress testing revealed that the 
anterior cruciate ligament and medial collateral ligaments 
were intact, indicating that an increased rating was not 
warranted for subluxation or instability.  Other findings 
were also essentially normal and did not reflect 
symptomatology required for a higher rating.  There was no 
evidence of swelling or joint effusion.  X-ray examination of 
the right knee was normal.  The diagnosis was patellofemoral 
syndrome or chondromalacia of the right knee.  

A June 1997 private medical record indicates that examination 
of the right knee revealed mild tenderness to palpation and 
pain with flexion past 95 degrees.  There was no laxity.  The 
assessment was right knee pain.  Here, even a private doctor 
confirms that there is no limitation of motion, instability 
or other impairment which would approximate any criteria for 
a higher rating.  

The SSA records have been reviewed and do have some evidence 
which bears on the rating criteria, although some are 
duplicative of evidence already of record and previously 
considered.  A private medical center clinical record dated 
in January 1996 shows positive medial joint line tenderness 
with an assessment of patellofemoral syndrome.  Otherwise, 
the knee was stable and various tests were negative.  In 
October 1997, a physical therapist reported a mild lateral 
tilt of the right patella.  There did not appear to be 
significant effusion.  Both knees hyperextended and there 
some mild quadriceps atrophy on the right as compared to the 
left.  There was a full active range of motion on both 
flexion and extension.  This finding indicates that a 
compensable rating would not be appropriate under Code 5260 
or Code 5261.  A private orthopedic examination, in August 
1998 disclosed a normal range of motion in all extremities, 
with some exceptions in the spine and upper extremities.  
There was no muscle spasm or rigidity, joint abnormality, 
subluxation, fracture, ankylosis, instability, redness or 
swelling.  Again, these findings would militate against a 
compensable rating under any rating criteria.  

More recently, the veteran's knee complaints were noted in VA 
clinical records.  In February 2001, it was noted that the 
range of knee motion was within normal limits and the 
impression was multiple somatic complaints.  

On VA examination, in January 2002, the veteran reported that 
he developed right knee pain in 1986, due to recurrent, 
repetitive motion problems.  He reported increased pain over 
the right knee, under the right knee cap, and in the 
hamstrings.  He complained of a popping sensation and 
stiffness on rising in the morning.  He also reported 
fatigability of the muscles and lack of endurance.  He had 
difficulty with prolonged standing, sitting and stairs.  Cold 
damp weather made the symptoms worse.  Examination showed no 
evidence of effusion.  Patella reflexes were 2+, equal and 
symmetric.  Calf circumference was equal, bilaterally.  The 
range of motion of both knees went from full extension at 0 
degrees to 140 degrees flexion.  This is a normal range of 
motion and would not warrant a rating based on limitation of 
motion.  38 C.F.R. § 4.71a, Plate II (2006).  There was a 
trace of anterior drawer sign, but it was bilaterally 
symmetric.  This very mild subluxation would be well within 
the criteria for the current 10 percent rating.  McMurray's 
sign was negative, indicating that there was no significant 
instability.  The assessment was a patellofemoral syndrome 
and patella tendonitis of the right knee.  The examiner 
commented that the veteran had significant difficulties and 
was unable to perform a single deep knee bend.  He ambulated 
with a reciprocal type gait and was able to toe walk without 
difficulty and heel walk with mild difficulty.  The current 
10 percent rating adequately compensates these difficulties 
and none of these findings would approximate any criteria for 
a rating in excess of the current 10 percent.  

VA clinical notes show a physician saw the veteran in August 
2004.   He complained of continued right knee pain.  On 
examination, the right knee had no effusion.  The range of 
motion was full in extension and flexion.  There was no pain 
over the medial or lateral joint line.  There was no anterior 
or posterior instability.  Patellar grinding was painful.  
The painful patellar grindings would be consistent with the 
current 10 percent evaluation.  The otherwise normal findings 
would demonstrate that the disability does not meet any 
criteria for a higher rating.  

The veteran was seen by a physical therapist later in August 
2004 and complained of the right knee buckling.  The right 
knee was noted to be slightly more hyperextended than the 
left.  Examination showed the lower extremities to have a 
full range of motion.  There was some moderate edema just 
inferior to the right patella.  Palpation revealed tenderness 
along the right quadriceps tendon as well as the right 
sacroiliac joint, right paraspinals and right gluteal region.  
It was commented that the flexibility of the lower 
extremities and trunk presented with hypermobility in 
general.  The right patella was hypermobile as compared to 
the left.  There was a positive right patella grind test.  
All other ligament and meniscus tests were negative.  Right 
hip and knee strength measured 3+/5 in general.  He had some 
difficulties performing a right leg stance as compared to the 
left.  He had a slight antalgic gait.  The assessment was an 
unstable right knee secondary to weakness.  Physical therapy 
was recommended.  Once again, this evidence is consistent 
with no more than a slight disability rated under Code 5257.  
There is no more than slight instability and no significant 
limitation of motion.   

A January 2006 X-ray study of the right knee was normal.  

An August 2006 VA clinical note, shows continued complaints 
of knee pain, without pertinent findings.  

Conclusion

The current 10 percent rating based on a slight knee 
disability adequately compensates the knee pain, crepitus, 
and other manifestations demonstrated in this case.  The 
findings indicate that there is some hypermobility, but 
nothing which would approximate the moderate level of 
subluxation or instability required for a higher rating under 
Code 5257.  38 C.F.R. § 4.7 (2006).  The knee has a full 
range of motion and does not meet any applicable criteria for 
an additional rating based on limitation of motion.  While 
the veteran may complain that he has pain that warrants a 
higher rating, the objective findings of the trained medical 
personnel provide more probative evidence as to the extent of 
the disability.  Here, the medical reports provide a 
preponderance of evidence which establishes that the service-
connected right knee disability does not approximate any 
applicable criteria for a higher or additional rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

This claim has been pending for some time and the Board has 
considered the issues raised by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings 
should be assigned.  The Board finds that, at no time did the 
competent medical evidence support a rating in excess of the 
current 10 percent.  

Costochondritis

The service-connected costochondritis is currently rated 
under Code 5297, for the ribs.  This code provides a 10 
percent rating for removal of one rib or resection of two or 
more ribs without regeneration.  A 20 percent rating requires 
removal of two ribs.  A 30 percent rating requires removal of 
three or four ribs.  A 40 percent rating requires removal of 
five or six ribs.  The maximum rating under this code, 50 
percent rating requires removal of more than 6 ribs.  
38 C.F.R. § 4.71a, Code 5297 (2006).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2006).  In this case, there is no 
evidence of removal of any ribs, or of any injury which would 
be analogous to the removal of ribs.  38 C.F.R. § 4.20 
(2006).  Consequently, rating under Code 5297 requires a 
noncompensable evaluation.  

The Board has considered the possibility of rating the 
condition under other diagnostic codes.  In as much as it 
appears to involve the chest muscles, it could be rated as 
analogous to an injury to Muscle Group XXI, the muscles of 
respiration, the thoracic muscle group.  38 C.F.R. § 4.20.  
This code provides a noncompensable rating for a slight 
muscle disability, a 10 percent rating for a moderate muscle 
disability and a 20 percent rating for a moderately severe or 
severe muscle injury.  38 C.F.R. § 4.73, Code 5321 (2006).  

That is, the current noncompensable rating would be 
appropriate if the service-connected costochondritis involved 
only slight muscle manifestations and a higher rating would 
require at least a moderate disability.  A slight injury 
would have no evidence of fascial defect, atrophy, impaired 
tonus, or impairment of function.  38 C.F.R. § 4.56 
(d)(1)(iii) (2006).  A moderate disability would have 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of muscle tonus, loss of power, 
or a lowered threshold of fatigue.  38 C.F.R. § 4.56 
(d)(2)(iii) (2006).  With these requirements in mind, the 
Board has reviewed the evidence.  

Here again, the Board has considered the history of the 
disability.  38 C.F.R. §§ 4.1, 4.41 (2006).  The service 
medical records reflect left sided chest symptoms while the 
post service medical records address right sided symptoms.  
It appears that the grant of service connection for 
costochondritis, in a July 1994 rating decision, was based on 
the April 1994 VA examination determination that the veteran 
had a current disability.  That examination disclosed some 
pain on palpation of the right anterior costal cartilages.  
There was no deformity of the chest and no cardiopulmonary 
distress.  A bone scan was negative for the area.  The 
diagnosis was probable costal chondritis of the right 
anterior chest.  In view of these right sided findings, and 
the left sided findings in service, the Board has considered 
both right and left sided symptoms in rating the disability.  

Pursuant to the Board's remand, additional records were 
obtained.  Neither the VA vocational rehabilitation records 
nor the SSA medical records document any compensable findings 
in regard to the veteran's chest complaints.  

Service medical records indicate that in January 1989, the 
veteran complained of chest pain but physical examination was 
normal.  A muscle strain was diagnosed.  In October 1989, the 
veteran was seen for a complaint of left anterior chest pain 
for the past four or five months.  The pain was said to be 
intermittent and non-radiating.  There was point tenderness 
at the costochondral junction of the third, fourth and fifth 
ribs on the left side.  There was no reference to trauma.  
The diagnosis was costochondritis.  The veteran was advised 
to change his sleeping position.  An October 1990 chest X-ray 
examination was normal.  

During his July 1996 VA examination, the veteran reported 
that his chest pain was constant and it became worse when he 
moved his neck or right shoulder.  He took Motrin for the 
chest pain.  Examination revealed subjective point tenderness 
about the right superior aspect of the sternum.  The examiner 
noted that this was purely subjective.  The diagnosis was 
costochondritis of the right parasternal area.  X-ray studies 
of the sternum and the right rib cage were normal.  

An April 1998 evaluation report by a chiropractor reveals 
that the veteran complained of central rib pain with the 
radiation of the pain to the right shoulder and right arm.  
Examination revealed tenderness to palpation of the anterior 
chest.  

A June 1998 VA physical therapy treatment record indicates 
that palpation disclosed some tenderness to the right 
sternoclavicular joint area as well as some tenderness to the 
right middle and lower lateral rib cage.  

A January 2001 VA treatment record indicates that the veteran 
had pain in the lower rib cage.  Examination revealed 
tenderness on the costochondral area at the 3rd  and 4th ribs.  
The impression was multiple somatic complaints with minimal 
objective findings.  

A July 2001 VA treatment record indicates that the veteran 
reported chronic pain in the right side of his chest and 
lower rib cage, and mild costochondritis.  Examination 
confirmed tenderness in the right lower rib cage area.  The 
assessment was mild costochondritis.  

A January 2002 VA examination report indicates that the 
veteran reported having a prolonged history of 
costochondritis with pain over the right ribs.  Examination 
revealed significant tenderness over the right inferior ribs.  
The assessment was costochondritis on the right.  

VA treatment records dated from April 2002 to August 2002 
indicate that the veteran had complaints of right sided chest 
pain.  Examination revealed tenderness of the right lower 
ribs.  An April 2002 VA treatment record indicates that the 
veteran had discomfort in the right rib region from 8 to 12 
region.  There were no sensory deficits.  The assessment was 
residual right rib musculoskeletal dysfunction.  

A VA treatment record, dated in October 2002, reflects 
complaints of right-sided anterior thoracic chest pain for a 
couple of days, although the veteran indicated that it had 
been a chronic condition.  Examination revealed no 
significant chest wall tenderness over the area claimed to be 
painful.  The examiner believed that the pain was 
musculoskeletal in origin.  

In a letter dated in February 2004, a private chiropractor, 
J. W., D.C., ascribed the veteran's right chest pain to an 
abnormality of the right sternoclavicular joint, seen on 
November 1993 VA X-rays.  The chiropractor reported that he 
had the X-rays done again and reviewed by a 
physician/radiologist, whose impression was that an asymmetry 
might be related to some separation.  The chiropractor felt 
that the two chest X-rays disclosed a clear and chronic right 
sternoclavicular joint lesion and that was what was causing 
the veteran's complaint of pain.  

In light of the chiropractor's report, the Board has 
considered rating the condition under the criteria for 
impairment of the clavicle.  An impairment of the clavicle 
will be rated as 20 percent disabling if there is a 
dislocation.  Where there is a nonunion, the disability will 
be rated at 20 percent with loose movement and at 10 percent 
without loose movement.  Where there is a malunion, the 
disability will be rated at 10 percent.  Alternatively, the 
disability can be rated on impairment of function of a 
contiguous joint.  38 C.F.R. Part 4, Code 5203 (2006).  In 
this case, the evidence, including the chiropractor's report, 
does not identify an actual dislocation of the clavicle.  Nor 
is there any competent medical evidence that the clavicle 
bone has a nonunion or malunion.  Consequently, the criteria 
for a compensable rating under this code have not been met.  
As noted above, when the requirements for a compensable 
evaluation are not met, a zero percent evaluation shall be 
assigned.  38 C.F.R. § 4.31 (2006).  

In May 2005, the veteran was seen by a private physician, D. 
D., M.D., who considered his complaints of right side rib 
pain and found tenderness.  The diagnosis was a history of 
costochondritis.  The doctor did not report any findings 
which would approximate any applicable criteria for a 
compensable rating.  

A VA clinical note dated in February 2006 shows the veteran 
complained of experiencing pain on his right side when laying 
on that side, "crushing on the right rib."  He rated the 
pain at 8/10, medicated, and reported that it was nearly 
constant.  He described the pain as dull.  The pain 
reportedly radiated into the right shoulder and upper 
extremity, as well as the lower extremity to the toes.  The 
pain woke him up at night.  Examination disclosed some 
tenderness in the right upper abdominal quadrant.  Otherwise, 
there were no objective findings relating to the chest.  

Conclusion

The record shows that the veteran's complaints of chest pain 
have been repeatedly considered by both private and VA 
clinicians.  However, none of them has ever found anything 
which would approximate any applicable criteria for a 
compensable evaluation.  Specifically, there is no competent 
evidence of any rib, clavicle or other bone impairment which 
would warrant a compensable evaluation.  Neither is there any 
competent evidence of muscle deficits which would be more 
than slight.  Here again, while the veteran may feel that his 
costochondritis warrants a higher rating, the objective 
findings of trained medical professionals are significantly 
more probative in determining the extent of the disability.  
The competent medical evidence forms a preponderance of 
evidence which establishes that the service-connected 
costochondritis does not meet any applicable criteria for a 
compensable evaluation.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  Considering the time the case was 
pending, the Board has considered the issues raised by the 
Court in Fenderson, but at no time during the pendency of the 
claim did the disability ever approximate any criteria for a 
compensable evaluation.  




Other Criteria and Extraschedular Rating  

For both the service-connected right knee disability and the 
costochondritis, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2006) has been considered as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

The veteran seeks service connection for his psychiatric 
disorder, asserting that it is due to his service-connected 
disabilities, including his right knee disability and 
costochondritis.  Service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  

As an initial matter, the Board notes that it has considered 
the usual basis for service connection.  Service connection 
is granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  Analysis of this 
provision discloses that there are three essential elements 
which must be met to establish entitlement.  There must be 
current disability; there must be disease or injury during 
service, and there must be a nexus or connection relating the 
current disability to the disease or injury during service.  
Schizophrenia may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, there is no competent 
evidence of schizophrenia during the veteran's honorable 
service.  There is no competent medical evidence of 
schizophrenia being manifested in the first year after his 
honorable service.  There is no evidence of a post service 
continuity of schizophrenic symptomatology.  38 C.F.R. 
§ 3.303 (2006).  There is no competent medical evidence 
linking schizophrenia to the veteran's honorable service.  
Thus, there is no evidence to support direct or primary 
service connection.  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2006); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

A summary shows VA hospitalization in April 1994.  Diagnoses 
were musculoskeletal pains, possible discogenic joint 
disease, and depression.  On admission, it was noted that the 
veteran had many somatic complaints, including chest and knee 
pain, depression and weakness.  

The VA vocational rehabilitation records show that the 
veteran was counseled by a licensed psychologist in April 
1997 and there were no findings of psychiatric disease.  

The SSA records have also been reviewed in the context of 
this claim.  They contain the report of VA counseling in 
August 1997, which noted that the veteran had a significant 
pain problem, which limited his activities and contributed to 
his stress.  The diagnosis was adjustment disorder with mixed 
anxiety and depressed mood, rule out dysthymia.  

In August 1998, the veteran was seen by a private 
psychologist relating to his SSA claim.  The examiner noted 
the veteran's concern for his physical problems.  The 
diagnosis was a major depression with some mood congruent 
psychotic features, and he also appeared to meet the criteria 
for post-traumatic stress disorder (PTSD).  Another 
psychologist reviewed and confirmed the report.  

A VA clinical note, dated in March 1999, reflects a history 
of psychiatric treatment since 1994, with multiple symptoms.  
The veteran repeated multiple joint complaints.  Symptoms 
included depression, anger, paranoid feelings, fear, and 
auditory/visual hallucinations 2 to 3 times a week.  The 
diagnosis was schizophrenia, undifferentiated.  

The SSA records include a referral dated in September 1999.  
It was noted that the veteran had a long history of 
depression and also suffered from multiple physical problems.  
His mood was depressed anxious and irritable.  His affect was 
blunted.  He had passive suicidal ideation and thoughts of 
hurting others.  He was not oriented to date or day of the 
week.  His recent memory was impaired.  Thought processes 
were very circumstantial.  Speech was under productive and 
unspontaneous.  He could not perform activities of daily 
living without assistance.  His appetite and sleep were 
disturbed.  He was socially isolated and withdrawn.  He 
experienced pain when around large groups.  He had mood 
swings and PTSD flashbacks.  He had paranoid ideation and 
some psychotic features (auditory and visual hallucinations).  

In February 2000, a SSA administrative law judge found that 
the veteran was disabled by his mental impairment.  It was 
found that the veteran had severe psychotic, depressive, and 
anxiety related disorders.  

In a report dated in April 2002, a VA staff psychiatrist, D. 
Y. S., M.D., gave a diagnosis of schizophrenia, 
undifferentiated.  

In a note dated in November 2002, Dr D. Y. S., reviewed the 
veteran's complaints and noted multiple joint pain.  The 
diagnosis was schizophrenia, undifferentiated.  

The veteran had a VA psychiatric examination in July 2003.  
The claims folder was available and was reviewed in full.  
The report recited the veteran's pertinent medical history, 
as well as the veteran's complaints.  Mental status 
examination was performed.  The pertinent diagnoses were 
schizophrenia, undifferentiated, in partial remission on 
medication and marijuana dependence in remission for several 
years according to the veteran.  The veteran's physical 
symptoms were noted.  The examiner concluded that the 
veteran's current schizophrenic condition was not 
etiologically related to his military service or to the 
physical problems he suffered in service.  It was noted that 
he had a positive family history for schizophrenia that 
developed after discharge from service.  It was also noted 
that the veteran's current problems were related to his 
schizophrenia and not to marijuana abuse.  

A report dated in May 2005 shows that a private physician, D. 
D., M.D., examined the veteran for various complaints 
including a stable psychiatric history and PTSD associated 
with his military service.  He was noted to be mildly anxious 
appearing.  The diagnoses included a history of PTSD.  

Conclusion

There is no competent medical opinion connecting the 
veteran's psychiatric disorder to his service-connected 
disability.  A competent medical opinion is required to 
connect the claimed disability to the service-connected 
disabilities and a claimant's own opinion is not competent 
evidence of a connection.  Grivois.  On the other hand, there 
is a preponderance of competent medical evidence against the 
claim.  The Board has reviewed the various diagnoses 
presented here.  Some of the diagnoses reflect the veteran's 
complaints, with minimal findings.  Most recently, it appears 
that the schizophrenic symptoms are controlled by medication.  
However, the diagnosis of schizophrenia is the most strongly 
supported.  The September 1999 SSA referral discloses a 
plethora of manifestations associated with schizophrenia.  
The recent clinical notes reflect a diagnosis of 
schizophrenia.  The report of the July 2003 VA examination is 
thorough and detailed and reached a diagnosis of 
undifferentiated schizophrenia.  The preponderance of 
evidence on this point establishes the diagnosis of 
schizophrenia.  As was noted in the July 2003 examination 
report, the nature of schizophrenia is such that it would not 
be caused by any physical disability, including the service-
connected disabilities.  Consequently, although the July 2003 
report was written before service connection was granted for 
the veteran's cervical spine disorder, the reasoning of the 
report remains valid.  To rephrase that report, the veteran 
has schizophrenia and it would not be caused by physical 
disability.  Therefore, it would not be due to his service-
connected disabilities.  This medical evidence is the 
preponderating opinion.  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  


ORDER

A disability evaluation in excess of 10 percent for 
patellofemoral syndrome and patellar tendonitis of the right 
knee is denied.  

A disability evaluation in excess of zero percent for 
costochondritis is denied.  

Service connection for a psychiatric disability as secondary 
to the service-connected right knee disability and 
costochondritis is denied.  


REMAND

Pursuant to the January 2005 Order of the Court, the Board 
remanded the case in June 2005.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998)  

The June 2005 Board remand specified that the veteran should 
be sent release of information forms to obtain VA and private 
medical records, including the report of the January 2001 
colonoscopy from Erie County Medical Center.  The AMC sent 
the veteran the forms in June 2005 and received them back in 
June 2005.  The veteran did not provide a release for the 
colonoscopy report.  Some of the releases addressed other 
conditions.  Others identified private physician treatment of 
the veteran's hemorrhoids.  These records should have been 
requested as instructed in the Board remand.  However, it 
does not appear that any attempt was made to obtain them.  
This should be done on remand.  

The June 2005 Board remand also requested that the veteran be 
examined and the examiner was requested to report all 
symptomatology that could be attributed to the service-
connected hemorrhoids and provide a complete rationale for 
any opinion.  The veteran was examined in November 2005 and 
no hemorrhoids could be palpated, although the examiner 
considered the examination to be unsatisfactory.  The 
examiner noted an anal fissure, but this appears to be a 
condition separate from the service-connected hemorrhoids.  
The joint motion, referenced in the Court Order, indicated 
the fissure was of considerable importance, so it should be 
clarified whether it is part of the service-connected 
disability.  Moreover, since the clinician considered the 
examination to be unsatisfactory, a remand will afford both 
an opportunity for a satisfactory examination and for a 
complete explanation as to current manifestations of the 
service-connected hemorrhoids.  

Accordingly, the evaluation of the veteran's service-
connected hemorrhoids is REMANDED for the following action:

1.  The AMC should forward the 
information releases completed by the 
veteran to the listed care providers, 
with a request for a complete copy of 
their medical records of the veteran.  

2.  The AMC should send the veteran a 
release form for the January 2001 
colonoscopy from Erie County Medical 
Center, and request that he promptly 
sign and return it.  If the veteran 
returns the completed form, the AMC 
should forward it to the medical center 
with a request for the colonoscopy 
report.  

3.  The veteran should be scheduled for 
a VA examination for his hemorrhoids.  
The claims folder should be made 
available to the examiner for review.  
Any tests or studies necessary to 
respond to the following questions 
should be done.  The veteran should be 
offered any anesthetics necessary for a 
satisfactory examination.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  Does the veteran currently have any 
hemorrhoids?  If so, they should be 
described.  Are they large or 
thrombotic, or irreducible?  Is there 
excessive redundant tissue evidencing 
frequent recurrences?  Do they result 
in persistent bleeding?  Do they 
produce anemia?  Are there fissures?  
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's anal fissure is a residual 
manifestation of the service-connected 
hemorrhoids?  What are the manifestations 
of the anal fissure?  
c.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's sphincter impairment is a 
residual manifestation of the service-
connected hemorrhoids?  
d.  The veteran is notified that the 
Court has held that under VA regulations, 
it is incumbent upon the veteran to 
submit to VA examinations if he is 
applying for, or in receipt of, 
compensation.  If the veteran does not 
submit to examination, it is the same as 
if he did not report.  Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  When 
a claimant, without good cause, fails to 
report for a VA examination, a claim for 
increase shall be denied.  38 C.F.R. § 
3.655 (2006).   

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


